Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 1 of 157 PageID #: 7




                         EXHIBIT 1
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 2 of 157 PageID #: 8
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 3 of 157 PageID #: 9
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 4 of 157 PageID #: 10
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 5 of 157 PageID #: 11
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 6 of 157 PageID #: 12
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 7 of 157 PageID #: 13
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 8 of 157 PageID #: 14
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 9 of 157 PageID #: 15
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 10 of 157 PageID #: 16
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 11 of 157 PageID #: 17
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 12 of 157 PageID #: 18
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 13 of 157 PageID #: 19
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 14 of 157 PageID #: 20
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 15 of 157 PageID #: 21
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 16 of 157 PageID #: 22
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 17 of 157 PageID #: 23
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 18 of 157 PageID #: 24
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 19 of 157 PageID #: 25
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 20 of 157 PageID #: 26
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 21 of 157 PageID #: 27
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 22 of 157 PageID #: 28
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 23 of 157 PageID #: 29
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 24 of 157 PageID #: 30
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 25 of 157 PageID #: 31
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 26 of 157 PageID #: 32
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 27 of 157 PageID #: 33
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 28 of 157 PageID #: 34
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 29 of 157 PageID #: 35
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 30 of 157 PageID #: 36
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 31 of 157 PageID #: 37
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 32 of 157 PageID #: 38
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 33 of 157 PageID #: 39
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 34 of 157 PageID #: 40
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 35 of 157 PageID #: 41
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 36 of 157 PageID #: 42
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 37 of 157 PageID #: 43
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 38 of 157 PageID #: 44
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 39 of 157 PageID #: 45
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 40 of 157 PageID #: 46
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 41 of 157 PageID #: 47
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 42 of 157 PageID #: 48
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 43 of 157 PageID #: 49
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 44 of 157 PageID #: 50
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 45 of 157 PageID #: 51
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 46 of 157 PageID #: 52




                           EXHIBIT 2
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 47 of 157 PageID #: 53
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 48 of 157 PageID #: 54
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 49 of 157 PageID #: 55
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 50 of 157 PageID #: 56
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 51 of 157 PageID #: 57
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 52 of 157 PageID #: 58
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 53 of 157 PageID #: 59
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 54 of 157 PageID #: 60
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 55 of 157 PageID #: 61
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 56 of 157 PageID #: 62
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 57 of 157 PageID #: 63
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 58 of 157 PageID #: 64
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 59 of 157 PageID #: 65
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 60 of 157 PageID #: 66
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 61 of 157 PageID #: 67
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 62 of 157 PageID #: 68
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 63 of 157 PageID #: 69
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 64 of 157 PageID #: 70
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 65 of 157 PageID #: 71
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 66 of 157 PageID #: 72
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 67 of 157 PageID #: 73
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 68 of 157 PageID #: 74
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 69 of 157 PageID #: 75
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 70 of 157 PageID #: 76
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 71 of 157 PageID #: 77
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 72 of 157 PageID #: 78
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 73 of 157 PageID #: 79
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 74 of 157 PageID #: 80
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 75 of 157 PageID #: 81
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 76 of 157 PageID #: 82
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 77 of 157 PageID #: 83
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 78 of 157 PageID #: 84
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 79 of 157 PageID #: 85
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 80 of 157 PageID #: 86
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 81 of 157 PageID #: 87
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 82 of 157 PageID #: 88
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 83 of 157 PageID #: 89
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 84 of 157 PageID #: 90
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 85 of 157 PageID #: 91
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 86 of 157 PageID #: 92
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 87 of 157 PageID #: 93
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 88 of 157 PageID #: 94
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 89 of 157 PageID #: 95
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 90 of 157 PageID #: 96
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 91 of 157 PageID #: 97
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 92 of 157 PageID #: 98
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 93 of 157 PageID #: 99
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 94 of 157 PageID #: 100
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 95 of 157 PageID #: 101
Case 1:19-cv-01521-RGA Document 1-1 Filed 08/14/19 Page 96 of 157 PageID #: 102




                           EXHIBIT 3
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 97Page
                                                               of 157
                                                                    1 of
                                                                      PageID
                                                                         13  #: 103



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


   MOTION OFFENSE, LLC,
                                                          Civil Action No.: 6:19-cv-417
                         Plaintiff
                                                          JURY TRIAL DEMANDED
    v.
                                                          PATENT CASE
   SPROUTS FARMERS MARKET, INC.
   and SPROUTS FARMERS MARKET
   TEXAS, LP d/b/a SPROUTS FARMERS
   MARKET,

                         Defendants.

          PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           Plaintiff Motion Offense, LLC (“Plaintiff”), files this Complaint against Defendants

  Sprouts Farmers Market, Inc. and Sprouts Farmers Market Texas, LP d/b/a Sprouts Farmers

  Market (collectively “Defendants”), seeking damages and other relief for patent infringement,

  and alleges with knowledge to its own acts, and on information and belief as to other matters, as

  follows:

                                              PARTIES

          1.    Plaintiff is a limited liability company organized and existing under the laws of the

 State of Delaware, having its principal place of business at 211 W. Tyler Street, Longview, Texas

 75601.

          2.    Defendant Sprouts Farmers Market, Inc. is a Delaware Corporation with regular

 and established physical places of business within this judicial district, and its principal place of

 business at 5455 East High Street, Suite 111, Phoenix, Arizona 85054.
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 98Page
                                                               of 157
                                                                    2 of
                                                                      PageID
                                                                         13  #: 104



        3.      Defendant Sprouts Farmers Market Texas, LP d/b/a Sprouts Farmers Market is a

 Texas Limited Partnership with regular and established physical places of business within this

 judicial district, having its principal place of business at 211 East 7th Street, Suite 620, Austin,

 Texas 78701. Sprouts Farmers Market Texas, LP may be served by serving its registered agent

 Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company at 211 East

 7th Street, Suite 620, Austin, Texas 78701.

                                  JURISDICTION AND VENUE

        4.      This action arises under the patent laws of the United States, 35 U.S.C. §101, et

 seq. This Court has subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a).

        5.      Venue is proper in this judicial district under 28 U.S.C. §1400(b). Defendants

 maintain regular and established physical places of business within this judicial district, including

 but not limited to stores located at: (i) 4006 S. Lamar Blvd., Suite 400, Austin, TX 78704; (ii)

 10225 Research Blvd., Austin, TX 78759; and (iii) 6920 Manchaca Rd., Austin, TX 78745. On

 information and belief, from and within this District, Defendants have committed acts of

 infringement at issue in this case.

        6.      Defendants are subject to this Court’s specific and general personal jurisdiction

 pursuant to due process or the Texas Long Arm Statute, due at least to Defendants’ substantial

 business in this forum, including: (i) business related to infringing acts as alleged herein; or (ii)

 regularly doing or soliciting business, engaging in other persistent courses of conduct, or deriving

 substantial revenue from goods and services provided to individuals in Texas and in this district.

 Within this state, Defendants have committed, and continue to commit, acts of patent infringement

 as alleged herein. In addition, Defendants have derived revenues from its infringing acts occurring

 within the Western District of Texas. Further, Defendants are subject to the Court’s general



                                                  2
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 99Page
                                                               of 157
                                                                    3 of
                                                                      PageID
                                                                         13  #: 105



 jurisdiction, including from regularly doing or soliciting business, engaging in other persistent

 courses of conduct, and deriving substantial revenue from goods and services provided to persons

 or entities within Texas and within the Western District of Texas. Further, Defendants are subject

 to the Court’s personal jurisdiction at least due to its sale of products or services within Texas and

 within the Western District of Texas. Defendants have committed such purposeful acts or

 transactions in Texas such that they reasonably should know and expect that they could be haled

 into this Court because of such activity.

                                       THE PATENTS IN SUIT

        7.       The United States Patent and Trademark Office (“USPTO”) duly and legally issued

 United States Patent No. 10,013,158 (“the ’158 Patent”) entitled “Methods, Systems, and

 Computer Program Products for Sharing a Data Object in a Data Store Via a Communication” to

 Robert Paul Morris on July 3, 2018. A true and correct copy of the ’158 Patent is attached hereto

 as Exhibit A.

        8.       The USPTO duly and legally issued United States Patent No. 10,021,052 (“the ’052

 Patent”) entitled “Methods, Systems, and Computer Program Products for Processing a Data

 Object Identification Request in a Communication” to Robert Paul Morris on July 10, 2018. A

 true and correct copy of the ’052 Patent is attached hereto as Exhibit B.

        9.       Plaintiff is the assignee of all right, title, and interest to both the ’158 Patent and the

 ’052 Patent (“the Patents-in-Suit”). Accordingly, Plaintiff has standing to bring the instant suit to

 enforce its rights under the patent laws of the United States, including the right to collect damages

 for past infringement.

        10.      Upon information and belief, Defendants and their employees use Dropbox

 Business (the “Accused Product”) for, among other things, sharing and storing data.                    See



                                                     3
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                 1-1 Filed 108/14/19
                                              Filed 07/12/19
                                                      Page 100
                                                             Page
                                                               of 157
                                                                   4 ofPageID
                                                                        13    #: 106



 https://www.dropbox.com/business/solutions/retail. Defendants infringe the Patents-in-Suit at

 least through using the Accused Product.



                                             COUNT I

                      (INFRINGEMENT OF U.S. PATENT NO. 10,013,158)

        11.     Plaintiff incorporates herein the above paragraphs by reference.

        12.     The ’158 Patent is presumed valid.

        13.     The ’158 Patent describes and claims systems and methods which make data

 sharing more rapid and efficient by allowing for the “sharing [of] a data object in a data store via

 a communication.” ’158 Patent, Ex. A at 2:2-3.

        14.     Among the specific technologic improvements to devices and methods for making

 data sharing more rapid and efficient, the ’158 Patent describes systems and methods for including

 in a “message” to a user “a mount descriptor that identifies a data object in a second data store.”

 See, e.g., ’158 Patent, Ex. A at 20:55-64 (“[A] system for sharing a data object in a data store via

 a communication includes means for receiving, by a first communications agent in a first execution

 environment according to a first communication protocol via a network from a second

 communications agent in a second execution environment, a first message, in a communication

 and addressed to a first user represented by the first communications agent, that includes a mount

 descriptor that identifies a data object in a second data store in the second execution

 environment.”); Id. at 24:67-25:5 (“[A] system for sharing a data object in a data store via a

 communication includes means for creating, based on the mount descriptor, a representation of the

 data object at the location, wherein accessing the representation includes accessing the data object

 from the second data store.”); 24:58-62 (“Mount UI element 642c allows the user to instruct


                                                  4
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                 1-1 Filed 108/14/19
                                              Filed 07/12/19
                                                      Page 101
                                                             Page
                                                               of 157
                                                                   5 ofPageID
                                                                        13    #: 107



 execution environment 401 of the first node 502 to attach and/or otherwise mount a representation

 of a data object, identified in a mount descriptor at a location in the data store of execution

 environment 401 of first node 502.”). Figure 7 of the ’158 Patent, reproduced below, illustrates

 an exemplary data and execution flow for sharing a data object in a data store via a communication

 according to an aspect of the subject matter described in the ’158 Patent:




 ’158 Patent, Ex. A, Fig. 7.

        15.     The ʼ158 Patent describes elements and combinations that were not well-

 understood, routine, or conventional to a skilled artisan in the relevant field. See, e.g., ’158 Patent,

 Ex. A at 44:21–27 (one or more processors to execute the instructions to “cause, at a first node,

 display of at least one first interface with a first user interface element, utilizing first hypertext

 markup language-equipped code that is sent via at least one network”); see also, e.g., id. at 20:55-


                                                    5
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                 1-1 Filed 108/14/19
                                              Filed 07/12/19
                                                      Page 102
                                                             Page
                                                               of 157
                                                                   6 ofPageID
                                                                        13    #: 108



 64 (describing “a system for sharing a data object in a data store via a communication includes

 means for receiving, by a first communications agent in a first execution environment according

 to a first communication protocol via a network from a second communications agent in a second

 execution environment, a first message, in a communication and addressed to a first user

 represented by the first communications agent, that includes a mount descriptor that identifies a

 data object in a second data store in the second execution environment.”); Id. at 24:67-25:5 (“[A]

 system for sharing a data object in a data store via a communication includes means for creating,

 based on the mount descriptor, a representation of the data object at the location, wherein accessing

 the representation includes accessing the data object from the second data store.”); 24:58-62

 (“Mount UI element 642c allows the user to instruct execution environment 401 of the first node

 502 to attach and/or otherwise mount a representation of a data object, identified in a mount

 descriptor at a location in the data store of execution environment 401 of first node 502.”).

         16.     The claims of the ’158 Patent are not directed to a method of organizing human

 activity, nor are they directed to a fundamental economic practice long prevalent in our system of

 commerce. See, e.g., ’158 Patent, Ex. A at 44:21–27 (one or more processors to execute the

 instructions to “cause, at a first node, display of at least one first interface with a first user interface

 element, utilizing first hypertext markup language-equipped code that is sent via at least one

 network”); see also, e.g., id. at 20:55-64 (describing “a system for sharing a data object in a data

 store via a communication includes means for receiving, by a first communications agent in a first

 execution environment according to a first communication protocol via a network from a second

 communications agent in a second execution environment, a first message, in a communication

 and addressed to a first user represented by the first communications agent, that includes a mount

 descriptor that identifies a data object in a second data store in the second execution



                                                      6
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                 1-1 Filed 108/14/19
                                              Filed 07/12/19
                                                      Page 103
                                                             Page
                                                               of 157
                                                                   7 ofPageID
                                                                        13    #: 109



 environment.”); Id. at 24:67-25:5 (“[A] system for sharing a data object in a data store via a

 communication includes means for creating, based on the mount descriptor, a representation of the

 data object at the location, wherein accessing the representation includes accessing the data object

 from the second data store.”); 24:58-62 (“Mount UI element 642c allows the user to instruct

 execution environment 401 of the first node 502 to attach and/or otherwise mount a representation

 of a data object, identified in a mount descriptor at a location in the data store of execution

 environment 401 of first node 502.”).

        17.     Through the use (including without limitation testing) of the Accused Product,

 Defendants have infringed and continue to infringe at least Claim 3 of the ’158 Patent. Exhibit C,

 attached hereto, includes a claim chart that shows how each and every element of Claim 3 of the

 ’158 Patent is found in the Accused Product.

        18.     The Accused Product and other information included in the attached preliminary

 claim chart, see Exhibit C, are non-limiting examples that were identified based on publicly

 available information, and Plaintiff reserves its right to identify additional infringing activities,

 products and services, including, for example, on the basis of information obtained during

 discovery.

        19.     Defendants have infringed, and continue to infringe, at least one claim of the ’158

 Patent (e.g., Claim 3) in the United States by using (including without limitation testing) the

 Accused Product in violation of 35 U.S.C. §271(a). See, e.g., Preliminary Claim Chart (Exhibit C).

        20.     Plaintiff has been damaged by Defendants’ infringement of the ’158 Patent.

        21.     Defendants have had actual knowledge of the ’158 Patent since at least the service

 of this Complaint.




                                                  7
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                 1-1 Filed 108/14/19
                                              Filed 07/12/19
                                                      Page 104
                                                             Page
                                                               of 157
                                                                   8 ofPageID
                                                                        13    #: 110



                                             COUNT II

                      (INFRINGEMENT OF U.S. PATENT NO. 10,021,052)

        22.     Plaintiff incorporates herein the above paragraphs by reference.

        23.     The ’052 Patent is presumed valid.

        24.     The ’052 Patent describes and claims systems and methods which make data

 sharing more rapid and efficient by allowing for the “processing [of] a data object identification

 request in a communication.” ’052 Patent, Ex. B at 2:2-3.

        25.     Among the specific technologic improvements to devices and methods for making

 data sharing more rapid and efficient, the ’052 Patent describes systems and methods for

 “including a data object identification request” in a “message.” See, e.g., ’052 Patent, Ex. B at

 27:48-56 (“[A] system for processing a data object identification request in a communication

 includes means for sending, according to a first communications protocol via a network in a

 communication to a second communications agent in a second execution environment representing

 a second user, a first message including a data object identification request based on the data object

 matching criterion, wherein the first message is addressed to the second user.”); see also, e.g., Id.

 at 27:27-35; Claim 10. Figure 7 of the ’052 Patent, reproduced below, illustrates an exemplary

 data and execution flow for processing a data object identification request in a communication

 according to an aspect of the subject matter described in the ’052 Patent:




                                                   8
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                 1-1 Filed 108/14/19
                                              Filed 07/12/19
                                                      Page 105
                                                             Page
                                                               of 157
                                                                   9 ofPageID
                                                                        13    #: 111




 ’052 Patent, Ex. B, Fig. 7; see also, e.g., Id. at 40:9-16 (“[A] system for processing a data object

 identification request in a communication includes means for generating, in response to detecting

 the data object identification request, a data object identification response that identifies a data

 object in a second data store in the second execution environment, wherein the data object is

 identified by processing the data object identification request.”); 30:40-47 (“receiving, by the first

 communications agent in response to sending the data object identification request in the first

 message, a second message that includes a data object identification response that identifies a data



                                                   9
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 106
                                                             Page
                                                                of 157
                                                                    10 of
                                                                       PageID
                                                                          13  #: 112



 object in a second data store in the second execution environment, wherein the second message is

 addressed to the first user and the data object is not received in the second message.”).

         26.     The claimed elements and claimed combinations were not well-understood,

 routine, and conventional to a skilled artisan in the relevant field. See, e.g., ʼ052 Patent, Ex. B at

 53:7–16 (one or more processors execute the instructions to “cause, at a first node, display of at

 least one first interface with a first user interface element and a second user interface element,

 utilizing first hypertext markup language-equipped code that is sent via at least one network, the

 at least one first interface for use in creating a file request requesting at least one file”); see also,

 e.g., id. at 30:40-47 (“receiving, by the first communications agent in response to sending the data

 object identification request in the first message, a second message that includes a data object

 identification response that identifies a data object in a second data store in the second execution

 environment, wherein the second message is addressed to the first user and the data object is not

 received in the second message.”).

         27.     The ʼ052 Patent claims a system and method of sharing data that is more rapid and

 efficient than traditional methods of sharing data, which relied on conventional elements and

 combinations. For example, “[t]o request an attachment, a user typically sends the request as voice

 and/or text data in a voice and/or text message heard and/or read by another user. The other user

 must interpret the request and find a file or other data object that seems to match the request. The

 other user in many cases locates a ‘matching’ resource using a program or application other than

 the communications agent that received the request.” ’052 Patent, Ex. B at 1:56-65.

         28.     The claims of the ’052 Patent are not directed to a method of organizing human

 activity, nor are they directed to a fundamental economic practice long prevalent in our system of

 commerce. See, e.g., ʼ052 Patent, Ex. B at 53:44–56 (“cause, at a first node, display of at least one



                                                    10
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 107
                                                             Page
                                                                of 157
                                                                    11 of
                                                                       PageID
                                                                          13  #: 113



 first interface with a first user interface element and a second user interface element, utilizing first

 hypertext markup language-equipped code that is sent via at least one network, the at least one

 first interface for use in creating a file request requesting at least one file”); see also, e.g., id. at

 27:48–56 (describing “a system for processing a data object identification request in a

 communication includes means for sending, according to a first communications protocol via a

 network in a communication to a second communications agent in a second execution environment

 representing a second user, a first message including a data object identification request based on

 the data object matching criterion, wherein the first message is addressed to the second user.”);

 30:40-47 (“receiving, by the first communications agent in response to sending the data object

 identification request in the first message, a second message that includes a data object

 identification response that identifies a data object in a second data store in the second execution

 environment, wherein the second message is addressed to the first user and the data object is not

 received in the second message.”).

         29.     Through the use (including without limitation testing) of the Accused Product,

 Defendants have infringed and continue to infringe at least Claims 10 and 12 of the ’052 Patent.

 Exhibits D and E, attached hereto, include claim charts that show how each and every element of

 Claims 10 and 12 of the ’052 Patent are found in the Accused Product.

         30.     The Accused Product and other information included in the attached preliminary

 claim charts, see Exhibits D and E, are non-limiting examples that were identified based on

 publicly available information, and Plaintiff reserves its right to identify additional infringing

 activities, products and services, including, for example, on the basis of information obtained

 during discovery.




                                                    11
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 108
                                                             Page
                                                                of 157
                                                                    12 of
                                                                       PageID
                                                                          13  #: 114



        31.     Defendants have infringed, and continue to infringe, at least one claim of the ’052

 Patent (e.g., Claims 10 and 12) in the United States by using (including without limitation testing)

 the Accused Product in violation of 35 U.S.C. §271(a). See, e.g., Preliminary Claim Charts

 (Exhibits D and E).

        32.     Plaintiff has been damaged by Defendants’ infringement of the ’052 Patent.

        33.     Defendants have had actual knowledge of the ’052 Patent since at least the service

 of this Complaint.

                                      RELIEF REQUESTED

        WHEREFORE, Plaintiff respectfully requests that the Court:

        A.      Enter judgment that Defendants have infringed one or more claims of the ’158

                Patent literally or under the doctrine of equivalents;

        B.      Enter judgment that Defendants have infringed one or more claims of the ’052

                Patent literally or under the doctrine of equivalents;

        C.      Award Plaintiff past and future damages, to be paid by Defendants, in an amount

                no less than a reasonable royalty and adequate to compensate Plaintiff for such past

                and future damages, together with pre-judgment and post-judgment interest for

                Defendants’ infringement of the ’158 Patent and the ’052 Patent through the date

                that such judgment is entered in accordance with 35 U.S.C. §284, and increase such

                award by up to three times the amount found or assessed in accordance with 35

                U.S.C. §284;

        D.      Declare this case exceptional pursuant to 35 U.S.C. §285; and

        E.      Award Plaintiff its costs, disbursements, attorneys’ fees, and such further and

                additional relief as is deemed appropriate by this Court.



                                                  12
Case 1:19-cv-01521-RGA
         Case 6:19-cv-00417-ADA
                         DocumentDocument
                                  1-1 Filed108/14/19
                                              Filed 07/12/19
                                                       Page 109
                                                             Page
                                                                of 157
                                                                    13 of
                                                                       PageID
                                                                          13  #: 115



                                         JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

 on all issues so triable.



 Dated: July 12, 2019                                 Respectfully submitted,

                                                By: /s/
                                                    Benjamin Johnson
                                                    Texas State Bar No. 24065495
                                                    (pro hac vice to be filed)
                                                    bjohnson@tlgiplaw.com
                                                    Aakash Parekh
                                                    Texas State Bar No. 24059133
                                                    aparekh@tlgiplaw.com
                                                    TOLER LAW GROUP, PC
                                                    8500 Bluffstone Cove, Suite A201
                                                    Austin, Texas 78759
                                                    Tel. (512) 327-5515
                                                    Fax (512) 327-5575

                                                      Steven Sprinkle
                                                      Texas State Bar No. 00794962
                                                      Scott Crocker
                                                      Texas State Bar No. 00790532
                                                      SPRINKLE IP LAW GROUP, P.C.
                                                      1301 W. 25th Street, Suite 408
                                                      Austin, Texas 78705
                                                      (512) 637-9220
                                                      (512) 371-9088 – facsimile
                                                      E-mail: ssprinkle@sprinklelaw.com
                                                      E-mail: scrocker@sprinklelaw.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      MOTION OFFENSE, LLC




                                                 13
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                        DocumentDocument
                                 1-1 Filed1-3
                                           08/14/19
                                               Filed 07/12/19
                                                      Page 110Page
                                                               of 157
                                                                    1 of
                                                                      PageID
                                                                         11 #: 116




                          EXHIBIT C
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-3
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 111Page
                                                                                of 157
                                                                                     2 of
                                                                                       PageID
                                                                                          11 #: 117
                                                                        Exhibit C



CLAIM CHART FOR USPN 10,013,158, Claim 3—Sprouts Farmers Market, Inc.

Claim 3 Elements                                Applicability
An apparatus, comprising: at least one          Upon information and belief, Sprouts Farmers Market, Inc., (“Sprouts”) uses DropboxBusiness
non‐transitory memory storing                   including, for example, the functionality set out herein. See
instructions; and one or more processors        https://www.dropbox.com/business/solutions/retail.
in communication with the at least one
non‐transitory memory, wherein the one
                                                 Sprouts uses an apparatus, comprising: at least one non‐transitory memory storing instructions;
or more processors execute the
instructions to:                                and one or more processors in communication with the at least one non‐transitory memory,
                                                wherein the one or more processors execute the instructions to: cause, at a first node (e.g., a
cause, at a first node, display of at least     Sprouts’ team administrator’s computer user interface, etc.), display of at least one first
one first interface with a first user           interface (e.g., a Create team folder dialog box, etc.) with a first user interface element (e.g., a
interface element, utilizing first hypertext    “What is the name of your team folder?” text entry field, etc.), utilizing first hypertext markup
markup language‐equipped code that is           language‐equipped code that is sent via at least one network;
sent via at least one network;




receive, from the first node via the at least   Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’ team
one network, an indication of at least one      administrator’s computer user interface, etc.) via the at least one network, an indication of at
folder via the first user interface element,    least one folder (e.g., a folder name like “Fifth Test,” etc.) via the first user interface element
utilizing the at least one first interface;
                                                (e.g., the “What is the name of your team folder?” text entry field, etc.), utilizing the at least one
                                                first interface (e.g., the “Create team folder” dialog box, etc.);




                                                                                                                                          Page 1 of 10
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-3
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 112Page
                                                                                of 157
                                                                                     3 of
                                                                                       PageID
                                                                                          11 #: 118
                                                                        Exhibit C




cause, at the first node, display of at least   Sprouts uses a system that is designed to cause, at the first node (e.g., the Sprouts’ team
one second interface with a second user         administrator’s computer user interface, etc.), display of at least one second interface (e.g., a
interface element, utilizing second             dialog box named for the newly‐implemented folder, etc.) with a second user interface element
hypertext markup language‐equipped code
                                                (e.g., an “Add groups” text field, etc.), utilizing second hypertext markup language‐equipped
that is sent via the at least one network;
                                                code that is sent via the at least one network;




receive, from the first node via the at least   Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’ team
one network, indicia associated with at         administrator’s computer user interface, etc.) via the at least one network, indicia associated
least one email address via the second          with at least one email address (e.g., a group name associated with multiple email addresses,
user interface element, utilizing the at
                                                etc.) via the second user interface element (e.g., the “Add groups” text field, etc.), utilizing the at
least one second interface;
                                                least one second interface (e.g., the dialog box named for the newly‐implemented folder, etc.);




                                                                                                                                           Page 2 of 10
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-3
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 113Page
                                                                                of 157
                                                                                     4 of
                                                                                       PageID
                                                                                          11 #: 119
                                                                        Exhibit C




                                                Note: The following illustrates that the group name is associated with multiple email addresses.




receive, from the first node via the at least   Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’ team
one network, an indication to share the at      administrator’s computer user interface, etc.) via the at least one network, an indication to
least one folder;                               share the at least one folder (e.g., clicking the Add button in the “Fifth Test” dialog box to add
                                                the members included in the specified group, etc.);



                                                                                                                                         Page 3 of 10
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                        DocumentDocument
                                                 1-1 Filed1-3
                                                           08/14/19
                                                               Filed 07/12/19
                                                                      Page 114Page
                                                                               of 157
                                                                                    5 of
                                                                                      PageID
                                                                                         11 #: 120
                                                                     Exhibit C




based on the receipt of the indication of     Sprouts uses a system that is designed to, based on the receipt of the indication of the at least
the at least one folder, the indicia          one folder, the indicia associated with the at least one email address, and the indication to share
associated with the at least one email        the at least one folder via the at least one network; generate at least one email message
address, and the indication to share the at
                                              identifying the at least one folder and including a reference to the at least one folder (e.g., the
least one folder via the at least one
                                              “Fifth Test” folder, etc.), without including at least one file in the at least one folder as an
network; generate at least one email
message identifying the at least one folder   attachment of the at least one email message;
and including a reference to the at least
one folder, without including at least one
file in the at least one folder as an
attachment of the at least one email
message;




                                                                                                                                      Page 4 of 10
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                        DocumentDocument
                                                 1-1 Filed1-3
                                                           08/14/19
                                                               Filed 07/12/19
                                                                      Page 115Page
                                                                               of 157
                                                                                    6 of
                                                                                      PageID
                                                                                         11 #: 121
                                                                      Exhibit C




send, to a second node via the at least one   Sprouts uses a system that is designed to send, to a second node (e.g., a Sprouts’ team
network, the at least one email message,      member’s computer user interface, etc.) via the at least one network, the at least one email
without including the at least one file in    message, without including the at least one file in the at least one folder (e.g., the “Fifth Test”
the at least one folder as an attachment of
                                              folder, etc.) as an attachment of the at least one email message;
the at least one email message;




                                                                                                                                        Page 5 of 10
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-3
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 116Page
                                                                                of 157
                                                                                     7 of
                                                                                       PageID
                                                                                          11 #: 122
                                                                       Exhibit C




based on the receipt of the indication of      Sprouts uses a system that is designed to, based on the receipt of the indication of the at least
the at least one folder, the indicia           one folder, the indicia associated with the at least one email address, and the indication to share
associated with the at least one email         the at least one folder via the at least one network; cause, utilizing particular code configured to
address, and the indication to share the at
                                               be stored on a storage at the second node (e.g., the Sprouts’ team member’s computer user
least one folder via the at least one
                                               interface, etc.) and further configured to cooperate with a file explorer interface (e.g., a
network; cause, utilizing particular code
configured to be stored on a storage at the    Microsoft Windows File Explorer window, etc.), creation of a representation of the at least one
second node and further configured to          folder (e.g., the “Fifth Test” team folder, etc.) in a location among one or more folders on the file
cooperate with a file explorer interface,      explorer interface, where the storage at the second node does not store the at least one file
creation of a representation of the at least   when the creation of the representation of the at least one folder is caused;
one folder in a location among one or

                                                                                                                                        Page 6 of 10
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-3
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 117Page
                                                                                of 157
                                                                                     8 of
                                                                                       PageID
                                                                                          11 #: 123
                                                                       Exhibit C


more folders on the file explorer interface,
where the storage at the second node
does not store the at least one file when
the creation of the representation of the at
least one folder is caused;




cause, at the second node, display of the      Sprouts uses a system that is designed to cause, at the second node (e.g., the Sprouts’ team
representation of the at least one folder in   member’s computer user interface, etc.), display of the representation of the at least one folder
the location among the one or more             (e.g., the “Fifth Test” team folder, etc.) in the location among the one or more folders on the file
folders on the file explorer interface;
                                               explorer interface (e.g., the Microsoft Windows File Explorer window, etc.);




                                                                                                                                        Page 7 of 10
                  Case 1:19-cv-01521-RGA
                          Case 6:19-cv-00417-ADA
                                          DocumentDocument
                                                   1-1 Filed1-3
                                                             08/14/19
                                                                 Filed 07/12/19
                                                                        Page 118Page
                                                                                 of 157
                                                                                      9 of
                                                                                        PageID
                                                                                           11 #: 124
                                                                        Exhibit C




detect, at the second node, an indication       Sprouts uses a system that is designed to detect, at the second node (e.g., the Sprouts’ team
to open the at least one file in the at least   member’s computer user interface, etc.), an indication to open the at least one file (e.g., double‐
one folder; and                                 clicking on the file, etc.) in the at least one folder (e.g., the “Fifth Test” team folder, etc.); and




                                                                                                                                          Page 8 of 10
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-3
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 119Page
                                                                                 of 157
                                                                                     10 PageID
                                                                                        of 11 #: 125
                                                                          Exhibit C




in response to detection of the indication       Sprouts uses a system that is designed to, in response to detection of the indication to open the
to open the at least one file in the at least    at least one file (e.g., double‐clicking on the file, etc.) in the at least one folder (e.g., the “Fifth
one folder, cause retrieval of the at least      Test” team folder, etc.), cause retrieval of the at least one file via the at least one network for
one file via the at least one network for
                                                 permitting display of the at least one file at the second node (e.g., the Sprouts’ team member’s
permitting display of the at least one file at
                                                 computer user interface, etc.).
the second node.




                                                                                                                                              Page 9 of 10
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                         Document
                               Document
                                  1-1 Filed
                                          1-3
                                            08/14/19
                                               Filed 07/12/19
                                                       Page 120Page
                                                                of 157
                                                                    11 PageID
                                                                       of 11 #: 126
                                       Exhibit C




                                                                                      Page 10 of 10
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                        DocumentDocument
                                 1-1 Filed1-4
                                           08/14/19
                                               Filed 07/12/19
                                                      Page 121Page
                                                               of 157
                                                                    1 of
                                                                      PageID
                                                                         19 #: 127




                         EXHIBIT D
                  Case 1:19-cv-01521-RGA
                          Case 6:19-cv-00417-ADA
                                          DocumentDocument
                                                   1-1 Filed1-4
                                                             08/14/19
                                                                 Filed 07/12/19
                                                                        Page 122Page
                                                                                 of 157
                                                                                      2 of
                                                                                        PageID
                                                                                           19 #: 128
                                                                       Exhibit D



USPN 10,021,052, Claim 10

 Claim 10 Elements                         Applicability
 An apparatus, comprising: a first node    Upon information and belief, Sprouts Farmers Market, Inc., (“Sprouts”) uses DropboxBusiness
 configured to: display, at the first      including, for example, the functionality set out herein. See
 node, a first user interface element, a   https://www.dropbox.com/business/solutions/retail.
 second user interface element, and a
 third user interface element, the first
                                           Sprouts uses an apparatus, comprising: a first node (e.g., a Sprouts’s team administrator’s computer
 user interface element, the second
 user interface element, and the third     user interface, etc.) configured to: display, at the first node, a first user interface element (e.g., a
 user interface element for use in         “What are you requesting?” text entry field, etc.), a second user interface element (e.g., a “Or we
 creating a file request requesting one    can email them for you” checkbox, etc.), and a third user interface element (e.g., a “Send” button,
 or more desired files;                    etc.), the first user interface element, the second user interface element, and the third user interface
                                           element for use in creating a file request requesting one or more desired files;




                                                                                                                                        Page 1 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-4
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 123Page
                                                                                of 157
                                                                                     3 of
                                                                                       PageID
                                                                                          19 #: 129
                                                                         Exhibit D




receive, at the first node, text             Sprouts uses a system that is designed to receive, at the first node (e.g., the Sprouts’s team
associated with one or more desired          administrator’s computer user interface, etc.), text associated with one or more desired files via the
files via the first user interface element   first user interface element (e.g., the “What are you requesting?” text entry field, etc.) that includes
that includes a textbox, the text
                                             a textbox, the text describing the one or more desired files in connection with the file request;
describing the one or more desired
files in connection with the file
request;




                                                                                                                                           Page 2 of 18
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                        DocumentDocument
                                                 1-1 Filed1-4
                                                           08/14/19
                                                               Filed 07/12/19
                                                                      Page 124Page
                                                                               of 157
                                                                                    4 of
                                                                                      PageID
                                                                                         19 #: 130
                                                                     Exhibit D




send, from the first node via at least   Sprouts uses a system that is designed to send, from the first node (e.g., the Sprouts’s team
one network, the text associated with    administrator’s computer user interface, etc.) via at least one network, the text associated with the
the one or more desired files            one or more desired files describing the one or more desired files in connection with the file request;
describing the one or more desired
files in connection with the file
request;




                                                                                                                                      Page 3 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-4
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 125Page
                                                                                of 157
                                                                                     5 of
                                                                                       PageID
                                                                                          19 #: 131
                                                                     Exhibit D




receive, at the first node, an object     Sprouts uses a system that is designed to receive, at the first node (e.g., the Sprouts’s team
associated with at least one email        administrator’s computer user interface, etc.), an object associated with at least one email address
address via the second user interface     via the second user interface element (e.g., the “Or we can email them for you” checkbox, etc.), the
element, the at least one email
                                          at least one email address for being used to send the file request;
address for being used to send the file
request;




                                                                                                                                    Page 4 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-4
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 126Page
                                                                                of 157
                                                                                     6 of
                                                                                       PageID
                                                                                          19 #: 132
                                                                     Exhibit D




send, from the first node via the at      Sprouts uses a system that is designed to send, from the first node (e.g., the Sprouts’s team
least one network, the object             administrator’s computer user interface, etc.) via the at least one network, the object associated
associated with the at least one email    with the at least one email address for being used to send the file request;
address for being used to send the file
request;




                                                                                                                                     Page 5 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-4
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 127Page
                                                                                of 157
                                                                                     7 of
                                                                                       PageID
                                                                                          19 #: 133
                                                                        Exhibit D




detect, at the first node, a selection of   Sprouts uses a system that is designed to detect, at the first node (e.g., the Sprouts’s team
the third user interface element,           administrator’s computer user interface, etc.), a selection of the third user interface element (e.g.,
where the detection of the selection of     the “Send” button, etc.), where the detection of the selection of the third user interface element
the third user interface element
                                            indicates that the file request is to be caused to be sent; and
indicates that the file request is to be
caused to be sent; and




                                                                                                                                         Page 6 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-4
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 128Page
                                                                                of 157
                                                                                     8 of
                                                                                       PageID
                                                                                          19 #: 134
                                                                        Exhibit D




send, from the first node via the at        Sprouts uses a system is designed to send, from the first node (e.g., the Sprouts’s team
least one network, a message                administrator’s computer user interface, etc.) via the at least one network, a message associated
associated with the selection of the        with the selection of the third user interface element (e.g., the “Send” button, etc.) for causing the
third user interface element for
                                            file request to be sent; said first node further configured to communicate with a second node (e.g., a
causing the file request to be sent; said
                                            computer user interface of the Sprouts’s team member who was specified via his/her email address,
first node further configured to
communicate with a second node that         etc.) that is configured to: after the message associated with the selection of the third user interface
is configured to: after the message         element (e.g., a “Send” button, etc.) is sent and based on the object associated with the at least one
associated with the selection of the        email address;
third user interface element is sent
and based on the object associated
with the at least one email address;



                                                                                                                                        Page 7 of 18
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                        DocumentDocument
                                                 1-1 Filed1-4
                                                           08/14/19
                                                               Filed 07/12/19
                                                                      Page 129Page
                                                                               of 157
                                                                                    9 of
                                                                                      PageID
                                                                                         19 #: 135
                                                                     Exhibit D




receive, at the second node via the at    Sprouts uses a system that is designed to receive, at the second node (e.g., the computer user
least one network, a first message        interface of the Sprouts’s team member who was specified via his/her email address, etc.) via the at
addressed to the at least one email       least one network, a first message (e.g., a Please upload files for “Test1” email message, etc.)
address and including the file request,
                                          addressed to the at least one email address and including the file request, the first message including
the first message including a fourth
                                          a fourth user interface element (e.g., an “Upload files” button, etc.) and at least one sentence
user interface element and at least one
sentence including the text associated    including the text associated with the one or more desired files describing the one or more desired
with the one or more desired files        files in connection with the file request;
describing the one or more desired
files in connection with the file
request;




                                                                                                                                     Page 8 of 18
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                         Document
                                               Document
                                                  1-1 Filed
                                                          1-4
                                                            08/14/19
                                                               Filed 07/12/19
                                                                       Page 130Page
                                                                                of 157
                                                                                    10 PageID
                                                                                       of 19 #: 136
                                                                     Exhibit D




detect, at the second node, a selection   Sprouts uses a system that is designed to detect, at the second node (e.g., the computer user
of the fourth user interface element of   interface of the Sprouts’s team member who was specified via his/her email address, etc.), a
the first message, where the detection    selection of the fourth user interface element (e.g., the “Upload files” button, etc.) of the first
of the selection of the fourth user
                                          message (e.g., the Please upload files for “Test1” email message, etc.), where the detection of the
interface element indicates that at
                                          selection of the fourth user interface element indicates that at least one file is to be uploaded to
least one file is to be uploaded to
address the file request;                 address the file request;




                                                                                                                                      Page 9 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-4
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 131Page
                                                                                 of 157
                                                                                     11 PageID
                                                                                        of 19 #: 137
                                                                      Exhibit D




send, from the second node via the at      Sprouts uses a system that is designed to send, from the second node (e.g., the computer user
least one network, a message               interface of the Sprouts’s team member who was specified via his/her email address, etc.) via the at
associated with the selection of the       least one network, a message associated with the selection of the fourth user interface element (e.g.,
fourth user interface element of the
                                           the “Upload files” button, etc.) of the first message (e.g., the Please upload files for “Test1” email
first message for indicating that the at
                                           message, etc.) for indicating that the at least one file is to be uploaded to address the file request;
least one file is to be uploaded to
address the file request;




                                                                                                                                     Page 10 of 18
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                         Document
                               Document
                                  1-1 Filed
                                          1-4
                                            08/14/19
                                               Filed 07/12/19
                                                       Page 132Page
                                                                of 157
                                                                    12 PageID
                                                                       of 19 #: 138
                                       Exhibit D




                                                                                      Page 11 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-4
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 133Page
                                                                                 of 157
                                                                                     13 PageID
                                                                                        of 19 #: 139
                                                                     Exhibit D


after the message associated with the     Sprouts uses a system that is designed to, after the message associated with the selection of the
selection of the fourth user interface    fourth user interface element (e.g., the “Upload files” button, etc.) is sent, display, at the second
element is sent, display, at the second   node (e.g., the computer user interface of the Sprouts’s team member who was specified via his/her
node, a fifth user interface element
                                          email address, etc.), a fifth user interface element (e.g., a “Choose from computer” button, etc.) and
and a sixth user interface element, at
                                          a sixth user interface element (e.g., an “Upload” button, etc.), at least the sixth user interface
least the sixth user interface element
for use in uploading the at least one     element for use in uploading the at least one file to address the file request;
file to address the file request;




                                                                                                                                   Page 12 of 18
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                         Document
                                               Document
                                                  1-1 Filed
                                                          1-4
                                                            08/14/19
                                                               Filed 07/12/19
                                                                       Page 134Page
                                                                                of 157
                                                                                    14 PageID
                                                                                       of 19 #: 140
                                                                      Exhibit D




detect, at the second node, a selection   Sprouts uses a system that is designed to detect, at the second node (e.g., the computer user
of at least one file; send, from the      interface of the Sprouts’s team member who was specified via his/her email address, etc.), a
second node via the at least one          selection of at least one file; send, from the second node via the at least one network, a message
network, a message associated with
                                          associated with the at least one file for being used to upload the at least one file to address the file
the at least one file for being used to
                                          request;
upload the at least one file to address
the file request;




                                                                                                                                       Page 13 of 18
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                         Document
                               Document
                                  1-1 Filed
                                          1-4
                                            08/14/19
                                               Filed 07/12/19
                                                       Page 135Page
                                                                of 157
                                                                    15 PageID
                                                                       of 19 #: 141
                                       Exhibit D




                                                                                      Page 14 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-4
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 136Page
                                                                                 of 157
                                                                                     16 PageID
                                                                                        of 19 #: 142
                                                                         Exhibit D


detect, at the second node, a selection      Sprouts uses a system that is designed to detect, at the second node (e.g., the computer user
of the sixth user interface element,         interface of the Sprouts’s team member who was specified via his/her email address, etc.), a
where the detection of the selection of      selection of the sixth user interface element (e.g., the “Upload” button, etc.), where the detection of
the sixth user interface element
                                             the selection of the sixth user interface element indicates that the at least one file is to be caused to
indicates that the at least one file is to
                                             be uploaded; and
be caused to be uploaded; and




send, from the second node via the at        Sprouts uses a system is designed to send, from the second node (e.g., the computer user interface
least one network, a message                 of the Sprouts’s team member who was specified via his/her email address, etc.) via the at least one
associated with the selection of the         network, a message associated with the selection of the sixth user interface element (e.g., the
sixth user interface element for
                                             “Upload” button, etc.) for causing the at least one file to be uploaded; said first node further
causing the at least one file to be
                                             configured to: after the message associated with the selection of the sixth user interface element is
uploaded; said first node further
configured to: after the message             sent, receive, at the first node (e.g., the Sprouts’s team administrator’s computer user interface,

                                                                                                                                          Page 15 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-4
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 137Page
                                                                                 of 157
                                                                                     17 PageID
                                                                                        of 19 #: 143
                                                                        Exhibit D


associated with the selection of the        etc.), a second message (e.g., a file upload notification message to the original requestor, etc.) that
sixth user interface element is sent,       includes a seventh user interface element (e.g., a “See new files” button, etc.), and that does not
receive, at the first node, a second        include a file attachment with the second message, the second message indicating that the file
message that includes a seventh user
                                            request has been addressed;
interface element, and that does not
include a file attachment with the
second message, the second message
indicating that the file request has
been addressed;




detect, at the first node, a selection of   Sprouts uses a system that is designed to detect, at the first node (e.g., the Sprouts’s team
the seventh user interface element of       administrator’s computer user interface, etc.), a selection of the seventh user interface element (e.g.,
the second message; send, from the          the “See new files” button, etc.) of the second message (e.g., the file upload notification message to
first node via the at least one network,
                                            the original requestor, etc.); send, from the first node (e.g., the Sprouts’s team administrator’s
a message associated with the
                                            computer user interface, etc.) via the at least one network, a message associated with the selection
selection of the seventh user interface
element of the second message;              of the seventh user interface element of the second message;




                                                                                                                                        Page 16 of 18
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-4
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 138Page
                                                                                 of 157
                                                                                     18 PageID
                                                                                        of 19 #: 144
                                                                         Exhibit D




after the message associated with the        Sprouts uses a system that is designed to, after the message associated with the selection of the
selection of the seventh user interface      seventh user interface element (e.g., the “See new files” button, etc.) of the second message (e.g.,
element of the second message is sent,       the file upload notification message to the original requestor, etc.) is sent, display, at the first node
display, at the first node, an eighth
                                             (e.g., the Sprouts’s team administrator’s computer user interface, etc.), an eighth user interface
user interface element associated with
                                             element (e.g., a web‐based interface window, containing a reference to the uploaded file, etc.)
a reference to the at least one file for
use in providing access to the at least      associated with a reference to the at least one file for use in providing access to the at least one file;
one file; and provide access, at the first   and provide access, at the first node, to the at least one file utilizing the reference.
node, to the at least one file utilizing
the reference.




                                                                                                                                           Page 17 of 18
                  Case 1:19-cv-01521-RGA
                          Case 6:19-cv-00417-ADA
                                           Document
                                                 Document
                                                    1-1 Filed
                                                            1-4
                                                              08/14/19
                                                                 Filed 07/12/19
                                                                         Page 139Page
                                                                                  of 157
                                                                                      19 PageID
                                                                                         of 19 #: 145
                                                                       Exhibit D




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner.
For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant
reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in
connection with any subsequent correlations.




                                                                                                                                      Page 18 of 18
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                        DocumentDocument
                                 1-1 Filed1-5
                                           08/14/19
                                               Filed 07/12/19
                                                      Page 140Page
                                                               of 157
                                                                    1 of
                                                                      PageID
                                                                         18 #: 146




                          EXHIBIT E
                   Case 1:19-cv-01521-RGA
                           Case 6:19-cv-00417-ADA
                                           DocumentDocument
                                                    1-1 Filed1-5
                                                              08/14/19
                                                                  Filed 07/12/19
                                                                         Page 141Page
                                                                                  of 157
                                                                                       2 of
                                                                                         PageID
                                                                                            18 #: 147
                                                                          Exhibit E



USPN 10,021,052, Claim 12

 Claim 12 Elements                             Applicability
 An apparatus, comprising: at least one        Upon information and belief, Sprouts Farmers Market, Inc., (“Sprouts”) uses DropboxBusiness
 non‐transitory memory storing                 including, for example, the functionality set out herein. See
 instructions; and one or more                 https://www.dropbox.com/business/solutions/retail.
 processors in communication with the
 at least one non‐transitory memory,           Sprouts uses a system, comprising: at least one non‐transitory memory storing instructions; and one
 wherein the one or more processors            or more processors in communication with the at least one non‐transitory memory, wherein the one
 execute the instructions to:                  or more processors execute the instructions to: cause, at a first node (e.g., a Sprouts’s team
                                               administrator’s computer user interface, etc.), display of at least one first interface (e.g., a Create file
 cause, at a first node, display of at         request dialog box, etc.) with a first user interface element (e.g., a “Where should these files go in
 least one first interface with a first user   your Dropbox?” text entry field, etc.) and a second user interface element (e.g., an “Add a deadline”
 interface element and a second user           checkbox, etc.), utilizing first hypertext markup language‐equipped code that is sent via at least one
 interface element, utilizing first            network;
 hypertext markup language‐equipped
 code that is sent via at least one
 network;




                                                                                                                                               Page 1 of 17
                  Case 1:19-cv-01521-RGA
                          Case 6:19-cv-00417-ADA
                                          DocumentDocument
                                                   1-1 Filed1-5
                                                             08/14/19
                                                                 Filed 07/12/19
                                                                        Page 142Page
                                                                                 of 157
                                                                                      3 of
                                                                                        PageID
                                                                                           18 #: 148
                                                                        Exhibit E


receive, from the first node via the at       Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’s team
least one network, a file description via     administrator’s computer user interface, etc.) via the at least one network, a file description (e.g.,
the first user interface element that         “Test2”) via the first user interface element that includes a textbox (e.g., a “What are you
includes a textbox, utilizing the at least
                                              requesting?” text entry field, etc.), utilizing the at least one first interface (e.g., the Create file
one first interface;
                                              request dialog box, etc.);




receive, from the first node via the at       Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’s team
least one network, an indication of at        administrator’s computer user interface, etc.) via the at least one network, an indication of at least
least one of a date or a time via the         one of a date or a time via the second user interface element (e.g., the “Add a deadline” checkbox,
second user interface element,
                                              etc.), utilizing the at least one first interface (e.g., the Create file request dialog box, etc.);
utilizing the at least one first interface;


                                                                                                                                             Page 2 of 17
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                        DocumentDocument
                                                 1-1 Filed1-5
                                                           08/14/19
                                                               Filed 07/12/19
                                                                      Page 143Page
                                                                               of 157
                                                                                    4 of
                                                                                      PageID
                                                                                         18 #: 149
                                                                    Exhibit E




cause, at the first node, display of at   Sprouts uses a system that is designed to cause, at the first node (e.g., the Sprouts’s team
least one second interface with a third   administrator’s computer user interface, etc.), display of at least one second interface (e.g., a “Send
user interface element and a fourth       file request” dialog box, etc.) with a third user interface element (e.g., an “Or we can email them for
user interface element, utilizing
                                          you” text field, etc.) and a fourth user interface element (e.g., a Send button, etc.), utilizing second
second hypertext markup language‐
                                          hypertext markup language‐equipped code that is sent via the at least one network;
equipped code that is sent via the at
least one network;




                                                                                                                                       Page 3 of 17
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                        DocumentDocument
                                                 1-1 Filed1-5
                                                           08/14/19
                                                               Filed 07/12/19
                                                                      Page 144Page
                                                                               of 157
                                                                                    5 of
                                                                                      PageID
                                                                                         18 #: 150
                                                                    Exhibit E




receive, from the first node via the at   Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’s team
least one network, indicia associated     administrator’s computer user interface, etc.) via the at least one network, indicia associated with at
with at least one email address via the   least one email address via the third user interface element (e.g., the “Or we can email them for
third user interface element, utilizing
                                          you” text field, etc.), utilizing the at least one second interface (e.g., the “Send file request” dialog
the at least one second interface;
                                          box, etc.);




                                                                                                                                       Page 4 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-5
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 145Page
                                                                                of 157
                                                                                     6 of
                                                                                       PageID
                                                                                          18 #: 151
                                                                    Exhibit E




receive, from the first node via the at   Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’s team
least one network, an indication of a     administrator’s computer user interface, etc.) via the at least one network, an indication of a
selection of the fourth user interface    selection of the fourth user interface element (e.g., clicking the Send button, etc.), utilizing the at
element, utilizing the at least one
                                          least one second interface (e.g., the “Send file request” dialog box, etc.);
second interface;




                                                                                                                                         Page 5 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-5
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 146Page
                                                                                of 157
                                                                                     7 of
                                                                                       PageID
                                                                                          18 #: 152
                                                                      Exhibit E




in response to the receipt of the           Sprouts uses a system that is designed to, in response to the receipt of the indication of the selection
indication of the selection of the fourth   of the fourth user interface element and based on the file description, the indication of the at least
user interface element and based on         one of the date or the time, and the indicia associated with the at least one email address; generate
the file description, the indication of
                                            a first message (e.g., a Please upload files for “Test2” email message, etc.) indicating the at least one
the at least one of the date or the
                                            of the date or the time, and including a fifth user interface element (e.g., an “Upload files” button,
time, and the indicia associated with
the at least one email address;             etc.) and at least one sentence including the file description;
generate a first message indicating the
at least one of the date or the time,
and including a fifth user interface
element and at least one sentence
including the file description;




                                                                                                                                         Page 6 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-5
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 147Page
                                                                                of 157
                                                                                     8 of
                                                                                       PageID
                                                                                          18 #: 153
                                                                   Exhibit E




send, to a second node via the at least   Sprouts uses a system that is designed to send, to a second node (e.g., a computer user interface of
one network, the first message;           the Sprouts’s team member who was specified via his/her email address, etc.) via the at least one
                                          network, the first message (e.g., the Please upload files for “Test2” email message, etc.);




                                                                                                                                    Page 7 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                         DocumentDocument
                                                  1-1 Filed1-5
                                                            08/14/19
                                                                Filed 07/12/19
                                                                       Page 148Page
                                                                                of 157
                                                                                     9 of
                                                                                       PageID
                                                                                          18 #: 154
                                                                    Exhibit E




receive, from the second node via the      Sprouts uses a system that is designed to receive, from the second node (e.g., the computer user
at least one network, an indication of a   interface of the Sprouts’s team member who was specified via his/her email address, etc.) via the at
selection of the fifth user interface      least one network, an indication of a selection (e.g., appearance of a resulting Dropbox upload
element of the first message;
                                           screen, etc.) of the fifth user interface element (e.g., the “Upload files” button, etc.) of the first
                                           message (e.g., the Please upload files for “Test2” email message, etc.);




                                                                                                                                      Page 8 of 17
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                         Document
                               Document
                                  1-1 Filed
                                          1-5
                                            08/14/19
                                               Filed 07/12/19
                                                       Page 149Page
                                                                of 157
                                                                    10 PageID
                                                                       of 18 #: 155
                                      Exhibit E




                                                                                      Page 9 of 17
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                         Document
                               Document
                                  1-1 Filed
                                          1-5
                                            08/14/19
                                               Filed 07/12/19
                                                       Page 150Page
                                                                of 157
                                                                    11 PageID
                                                                       of 18 #: 156
                                      Exhibit E




                                                                                      Page 10 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-5
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 151Page
                                                                                 of 157
                                                                                     12 PageID
                                                                                        of 18 #: 157
                                                                      Exhibit E


in response to the receipt of the           Sprouts uses a system that is designed to, in response to the receipt of the indication of the selection
indication of the selection of the fifth    of the fifth user interface element, cause, at the second node (e.g., the computer user interface of
user interface element, cause, at the       the Sprouts’s team member who was specified via his/her email address, etc.), display of at least
second node, display of at least one
                                            one third interface (e.g., Dropbox upload screens, etc.) with a sixth user interface element (e.g., a
third interface with a sixth user
                                            “Choose from computer” button, etc.) and a seventh user interface element (e.g., an “Upload”
interface element and a seventh user
interface element, utilizing third          button, etc.), utilizing third hypertext markup language‐equipped code that is sent via at least one
hypertext markup language‐equipped          network;
code that is sent via at least one
network;




receive, from the second node via the       Sprouts uses a system that is designed to receive, from the second node (e.g., the computer user
at least one network, an indication of a    interface of the Sprouts’s team member who was specified via his/her email address, etc.) via the at
selection at least one file utilizing the   least one network, an indication of a selection at least one file (e.g., selecting a file from the user’s
sixth user interface element, utilizing
                                            computer via a Microsoft Windows File Explorer window, etc.) utilizing the sixth user interface
the at least one third interface;
                                            element (e.g., the “Choose from computer” button, etc.), utilizing the at least one third interface
                                            (e.g., the Dropbox upload from computer screens, etc.);




                                                                                                                                        Page 11 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-5
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 152Page
                                                                                 of 157
                                                                                     13 PageID
                                                                                        of 18 #: 158
                                                                     Exhibit E




receive, from the second node via the       Sprouts uses a system that is designed to receive, from the second node (e.g., the computer user
at least one network, an indication of a    interface of the Sprouts’s team member who was specified via his/her email address, etc.) via the at
selection of the seventh user interface     least one network, an indication of a selection of the seventh user interface element (e.g., the Upload
element, utilizing the at least one third
                                            button, etc.), utilizing the at least one third interface (e.g., the Dropbox upload screens, etc.);
interface;




                                                                                                                                      Page 12 of 17
                Case 1:19-cv-01521-RGA
                        Case 6:19-cv-00417-ADA
                                         Document
                                               Document
                                                  1-1 Filed
                                                          1-5
                                                            08/14/19
                                                               Filed 07/12/19
                                                                       Page 153Page
                                                                                of 157
                                                                                    14 PageID
                                                                                       of 18 #: 159
                                                                 Exhibit E




in response to the receipt of the      Sprouts uses a system that is designed to, in response to the receipt of the indication of the selection
indication of the selection of the     of the seventh user interface element (e.g., the Upload button, etc.), generate a second message
seventh user interface element,        (e.g., a file upload notification message to the original requestor, etc.) that includes an eighth user
generate a second message that
                                       interface element (e.g., a See new files button, etc.), and that does not include a file attachment with
includes an eighth user interface
                                       the second message;
element, and that does not include a
file attachment with the second
message;




                                                                                                                                  Page 13 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-5
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 154Page
                                                                                 of 157
                                                                                     15 PageID
                                                                                        of 18 #: 160
                                                                    Exhibit E




send, to the first node via the at least   Sprouts uses a system that is designed to send, to the first node via the at least one network, the
one network, the second message;           second message (e.g., the file upload notification message to the original requestor, etc.);




                                                                                                                                      Page 14 of 17
                 Case 1:19-cv-01521-RGA
                         Case 6:19-cv-00417-ADA
                                          Document
                                                Document
                                                   1-1 Filed
                                                           1-5
                                                             08/14/19
                                                                Filed 07/12/19
                                                                        Page 155Page
                                                                                 of 157
                                                                                     16 PageID
                                                                                        of 18 #: 161
                                                                    Exhibit E




receive, from the first node via the at   Sprouts uses a system that is designed to receive, from the first node (e.g., the Sprouts’s team
least one network, an indication of a     administrator’s computer user interface, etc.) via the at least one network, an indication of a
selection of the eighth user interface    selection of the eighth user interface element (e.g., the See new files button, etc.) of the second
element of the second message;
                                          message (e.g., the file upload notification message to the original requestor, etc.);




                                                                                                                                      Page 15 of 17
Case 1:19-cv-01521-RGA
        Case 6:19-cv-00417-ADA
                         Document
                               Document
                                  1-1 Filed
                                          1-5
                                            08/14/19
                                               Filed 07/12/19
                                                       Page 156Page
                                                                of 157
                                                                    17 PageID
                                                                       of 18 #: 162
                                      Exhibit E




                                                                                      Page 16 of 17
                  Case 1:19-cv-01521-RGA
                          Case 6:19-cv-00417-ADA
                                           Document
                                                 Document
                                                    1-1 Filed
                                                            1-5
                                                              08/14/19
                                                                 Filed 07/12/19
                                                                         Page 157Page
                                                                                  of 157
                                                                                      18 PageID
                                                                                         of 18 #: 163
                                                                       Exhibit E


 in response to the receipt of the           Sprouts uses a system that is designed to, in response to the receipt of the indication of the selection
 indication of the selection of the          of the eighth user interface element (e.g., the See new files button, etc.) of the second message (e.g.,
 eighth user interface element of the        the file upload notification message to the original requestor, etc.), cause, at the first node (e.g., the
 second message, cause, at the first
                                             Sprouts’s team administrator’s computer user interface, etc.), display of at least one fourth interface
 node, display of at least one fourth
                                             (e.g., a web‐based interface window, containing a reference to the uploaded file, etc.) with a
 interface with a reference to the at
 least one file for allowing access to the   reference to the at least one file (e.g., the file uploaded from the Sprouts’s user’s computer or
 at least one file at the first node.        Dropbox location, etc.) for allowing access to the at least one file at the first node;




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner.
For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant
reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in
connection with any subsequent correlations.




                                                                                                                                          Page 17 of 17
